DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 9-13, filed 4/04/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of said claim and its respective dependent claims has been withdrawn. 


Reasons for Allowance
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest an electrical apparatus for an electrical installation, able to be connected to an electrical grid, comprising at least: - a primary functional module comprising a first connection pole able to be connected to a first line of the electrical grid and a second connection pole able to be connected to a second line of an electrical circuit of the electrical installation and, where applicable, a third connection pole able to be connected to a third neutral line of the electrical grid, the primary functional module being able to perform a function of interrupting the current between the first connection pole and the second connection pole and comprises a control member such that, in an open position, an electrical circuit between the first connection pole and the second connection pole is open and that, in a closed position, the electrical circuit is closed, - an additional functional module comprising means for performing at least one function requiring an electric power supply, comprising at least a fourth connection pole and a fifth connection pole that are electrically connected respectively to the first connection pole and to the second connection pole or, where applicable, to the third connection pole of the primary functional module in order to supply power to the additional functional module, - a reception module comprising at least a first reception area for receiving the primary functional module, wherein said reception module comprises a second reception area for receiving the additional functional module, and in that said at least one function of the additional functional module is chosen, alone or in combination, from among a function of measuring at least one physical parameter and/or an electromagnetic radiation transmission and/or reception function and/or a display function and/or an actuation function and/or a data processing function and/or a function of transforming a physical signal into an electrical signal or vice versa.
 	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-33 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847  

/William H. Mayo III/           Primary Examiner, Art Unit 2847